        Case 1:18-cv-01551-ESH Document 146 Filed 10/28/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.

                 Plaintiffs,

                          v.
                                                     Civil Action No.18-1551 (ESH)
  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                 Defendants.



                               DEFENDANTS’ STATUS REPORT

       In accordance with the Court’s Order entered on August 13, 2018 (ECF No. 23),

Defendants respectfully submit this bi-weekly status report. The Court’s order requires

Defendants to provide bi-weekly status reports “with any updates regarding [1] the Army’s

policy with respect to administrative separation procedures applicable to DEP and DTP

members, as well as [2] any intention to discharge any DEP or DTP members in accordance with

this policy.” Order (ECF No. 23) at 2.

       1. The Army’s October 26, 2018 policy memorandum (ECF No. 50-1), with regard to

MAVNIs who receive unfavorable MSSRs and/or MSSDs, remains in effect and has not been

changed or otherwise amended.

       2. As of the date of this report, the Army has not initiated any administrative separations

pursuant to the October 26, 2018 policy memorandum (ECF No. 50-1). The Army intends to

begin initiating the involuntary administrative separation process under the October 26, 2018

policy memorandum for DEP members who received unfavorable MSSDs. Id. at ¶ 4.
         Case 1:18-cv-01551-ESH Document 146 Filed 10/28/19 Page 2 of 2



`      3. Defendants will comply with the Court’s October 22, 2019 Order (ECF No. 145) prior

to sending any “Phase 2” letters initiating involuntary separations.

Dated: October 28, 2019                       Respectfully submitted,

                                              JESSIE K. LIU
                                              D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN
                                              D.C. Bar # 924092
                                              Chief, Civil Division


                                      By:     /s/Jeremy A. Haugh
                                              JEREMY A. HAUGH
                                              Special Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2574
                                              Jeremy.Haugh@usdoj.gov


                                              Attorneys for Defendants




                                                 2
